Petitioner insists that we should award the writ of certiorari and reverse the judgment of the Court of Appeals, solely on the ground that the Court of Appeals put the trial court in error for refusing three charges, which are set out in the petition and in brief.
We are not informed of the nature or character of the suit in the trial court, nor what the issues were, nor what the evidence was, and without such information it is impossible for us to know which was right in the rulings as to the giving or refusing of the charges in question. We do not feel called upon to go and search for the record in the Court of Appeals in order to know the nature of the suit, the issues on which the trial was had, and whether or not the issues were proven. Some of these facts must be known, before it is possible for us to know whether the stated charges should have been given or have been refused.
Application denied.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.